NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANTE LAMON TAPLIN,                             No. 17-35842

                Plaintiff-Appellant,            D.C. No. 3:15-cv-01937-AA

 v.
                                                MEMORANDUM*
MULTNOMAH COUNTY HEALTH
SERVICES; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Dante Lamon Taplin appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to his

serious medical needs during his pretrial detention at Multnomah County Inverness

Jail. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment for defendant Ersson

because, under any potentially applicable standard, Taplin failed to raise a genuine

dispute of material fact as to whether Ersson knew of and disregarded an excessive

risk to Taplin’s ankle fracture. See Bell v. Wolfish, 441 U.S. 520, 535 (1979) (in

considering the conditions of pretrial detention, courts consider whether the

conditions amount to punishment); Toguchi, 391 F.3d at 1057-58 (neither a

difference of opinion concerning the course of treatment nor mere negligence in

treating a medical condition amounts to deliberate indifference); see also Gordon

v. County of Orange, 888 F.3d 1118, 1124-25 (9th Cir. 2018) (elements of

Fourteenth Amendment medical care claim by pretrial detainee).

      The district court properly granted summary judgment for defendants

Multnomah County Sheriff’s Office and Multnomah County Health Services

because Taplin failed to raise a genuine dispute of material fact as to whether a

policy or custom caused him to suffer constitutional injuries. See Castro v. County

of Los Angeles, 833 F.3d 1060, 1073-76 (9th Cir. 2016) (en banc) (discussing

requirements to establish municipal liability under Monell v. Department of Social

Services, 436 U.S. 658 (1978)).

      The district court did not abuse its discretion by denying Taplin’s motions

for appointment of counsel because Taplin failed to demonstrate exceptional


                                          2                                     17-35842
circumstances. See Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (setting

forth standard of review and requirements for appointment of counsel).

      We reject as unsupported by the record Taplin’s contention that the district

court improperly granted summary judgment without allowing an opportunity for

discovery.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                   17-35842